Cuyahoga County, No. 69435. This cause is pending before the court as a discretionary appeal. Appellant’s motion for leave to file delayed appeal was granted on December 20,1995 and appellant’s memorandum in support of jurisdiction was due January 19,1996. It appears from the records of this court that appellant has not filed a memorandum in support of jurisdiction in compliance with the Rules of Practice of the Supreme Court and therefore has failed to prosecute this cause with the requisite diligence. Upon consideration thereof,
*1506IT IS ORDERED by the court that this cause be, and hereby is dismissed, sua sponte, effective January 23, 1996.